DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 December 2020 has been entered.
 
Status of Claims
Responsive to the amendment filed 1 December 2020, claims 1 and 51 are amended and claims 4-27, 32-36, 38-44, and 49 are cancelled.  Claims 1-3, 28-31, 37, 45-48, and 50-51 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 1 December 2020 the rejections based on Adams are withdrawn. New grounds of rejection are presented. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 28-31, 37, 45-48, and 50-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 requires that a nanotip is used in the process as the sintering tip.  Claim 1 further requires that the tip applies pressure. Claim 1 further requires that the tip has a configuration selected from the group consisting of pressure-applying tip, flexible tip, perforated tip, discrete feeder tip, continuous feeder tip, among others.  The process using a sintering tip possessing the combination of features required to be in claim 1 is not disclosed.  
Each individual element of a sintering tip required by claim 1 is disclosed in the specification, but the combination of features now required is not disclosed.  The nano-scale tip is believed to correspond to Fig. 1 for example, while the continuous feeder tip is disclosed in Fig. 9.  There is no indication that these features are combined, or even combinable in the specification.  If applicant invented a tip which has 100 nm scale, and can also continuously feed a powder, such an invention is not disclosed in the specification at any place.   Furthermore, the claim requires both that the tip applies pressure, and is configured as one selected from a “pressure-applying tip” and other types of tips.  No distinction is 
Each of claims 2-3, 28-31, 37, 45-48, and 50-51 depends from claim 1 and is also not described.  

Response to Arguments
Applicant’s arguments with respect to Adams have been considered.  The examiner agrees that Adams does not teach what is now claimed.  Prior grounds of rejection are withdrawn.  New rejections are made, which are non-final. 

Conclusion
No claims are allowable.  No rejections are made over the prior art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734